Citation Nr: 1627925	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder, to include a mood disorder, from August 19, 2010, to March 20, 2013.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from October 1987 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which, in pertinent part, increased the Veteran's disability rating for a psychiatric disorder to 30 percent, effective August 19, 2010.

In an April 2013 rating decision, the RO reduced the rating for the service-connected psychiatric disorder from 30 percent disabling to 10 percent disabling, effective July 1, 2013.  

In March 2015, the Board restored the Veteran's psychiatric disorder disability rating from 10 percent to 30 percent, effective July 1, 2013, and awarded a total disability rating based on individual unemployability (TDIU).  The Board then remanded the issue of entitlement to a rating in excess of 30 percent for a psychiatric disorder from August 19, 2010, for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  

In a June 2016 statement, the Veteran's representative clarified that the matter in dispute was limited to a higher disability rating for a psychiatric disorder from August 19, 2010 (the date of filing for the claim for increased rating) to March 20, 2013 (the effective date for TDIU).  That is the only matter currently under review.  


FINDING OF FACT

For the period from August 19, 2010 to March 20, 2013, the Veteran's psychiatric disorder was manifested by depressed mood; anxiety; diminished interest or pleasure in activities; insomnia; diminished ability to think, concentrate, or indecisiveness; and feelings of worthlessness.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected psychiatric disorder were not met from August 19, 2010, to March 20, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9435 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on September 1, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and post-service treatment records.  In addition, the Veteran was afforded VA examinations in November 2010 and October 2012 to assess the severity of his psychiatric disorder.

In its March 2015 remand, the Board instructed the AOJ to obtain and associate VA treatment records since August 2009 with the claims file, specifically those dated from October 6, 2011; Social Security Administration (SSA) records; and schedule the Veteran for a VA examination to determine the current severity of the Veteran's psychiatric disorder.  In July 2015, the AOJ associated SSA records with the claims file, and in August 2015, additional VA treatment records were obtained and associated with the claims file.  In October 2015, the Veteran was afforded a VA examination.  The AOJ issued a supplemental statement of the case in February 2016.

Therefore, with regard to the claim, the AOJ substantially complied with all of the Board's pertinent March 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim of service connection for a left knee disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's service-connected psychiatric disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent rating is warranted for anxiety where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF scores ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected psychiatric disorder from August 19, 2010, to March 20, 2013.  His claim for an increased disability rating was received in August 2010.

A VA examination report dated in November 2010 shows that the Veteran reported experiencing depressed mood; marked diminished interest or pleasure in all or almost all activities; insomnia or hypersomnia; fatigue or loss of energy; feelings of worthlessness or excessive guilt; and diminished ability to think, concentrate, or indecisiveness.  The examiner noted that he had increased irritability due to the condition of his service-connected back disability and that he was "highly depressed" about his condition and "even more so about his condition getting worse."  The Veteran exhibited significant social impairment due to his limited motion and pain from his back.  He was well-dressed, well-groomed, and with adequate hygiene.  He was talkative and expressive, his speech did not have paraphrastic errors, his rate of speech was normal, his volume was normal, his voice was normal, he did not slur his words, and he did not break down in tears during the interview.  His thought processes were satisfactory and goal directed, and his thought content was within normal limits and appropriate.  There was no evidence of delusions, ideas of reference, or loose associations; his long and short term memory appeared intact; his eye contact was direct, normal, and appropriate; there was no obsessive or ritualistic behavior; and no other mental disorders presented during the interview.  He denied suicidal and homicidal ideations; and he was alert and oriented to person, place, date, time.  The examiner noted that he was convicted of driving while intoxicated in June 2010 and was serving probation.  The examiner assigned a GAF score of 55.

VA outpatient treatment records dated from October 2011 document that the Veteran had reported depression, anhedonia, low energy and mood, and anxiety.  He denied experiencing panic attacks or generalized anxiety disorder.  His affect was calm and unremarkable, his thought process was logical and linear, his judgment and insight were intact, and he denied hallucinations and delusions.  He experienced insomnia; he had decrease in interests, such as riding his motorcycle and playing sports; decreased concentration and energy; and fluctuating appetite.  Although he had thoughts of suicide in December 2010, the thought of his family stopped him from acting, and he had no subsequent suicidal or homicidal ideations.  He reported that he lived with his girlfriend and had a good relationship with his sons. 

In November 2012, a depression screening suggested that he suffered from mild depression.  The Veteran complained of feeling like he was "easily pushed to anger and [went] off others he worked with."

An October 2012 VA examination report showed that the Veteran was in partial remission from recurring major depressive disorder, and that based on current symptoms and assessment of functioning, he appeared to be doing better than previously.  The examiner assigned a GAF score of 70 and found that he had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Since his November 2010 VA examination, the Veteran married, and described his current relationship as "good."  He reported that he had good and bad days, during which his level of socialization varied depending on his mood.  He stated that he and his wife "stayed fairly busy" with barbeques and events.  He reported that he had been less "stressed out" since he moved to a new position at work because of his anger difficulties with supervisors, and that he had missed work due to mood symptoms and back-related pain.  He related that he had suicidal thoughts in December 2010 and had pulled out a gun, but that thoughts of his children stopped him from following through.  He exhibited symptoms of depressed mood but denied any current suicidal or homicidal ideation.  The examiner remarked that despite the Veteran's concerns about his irritability and mood, his overall functioning was high.  He was married, reported social engagements and interests in hobbies and activities, maintained full-time employment and additional part-time employment, had a stable home environment, and had a physical activity program despite setbacks.  He displayed good coping mechanisms with stressors, and fairly expectable reactions to stressful events.  The examiner concluded that his depressive symptoms had not worsened since his last examination, but rather appeared to have improved.

The Veteran's GAF scores over the course of this appeal have ranged widely from 55 to 70.  These findings are indicative of a description of symptoms that have ranged from moderate to mild, with moderate to some impairment in social and occupational functioning.  Regardless of the GAF scores, the Board places greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The overall evidence of record has demonstrated that the Veteran has experienced symptoms of depression, anxiety, sleep disturbance, and irritability.  While treatment records note that the Veteran had suicidal ideations in December 2010, he denied any current suicidal thoughts.  Indeed, records show a consistent improvement in the Veteran's psychiatric condition, with decreased depression, anxiety, and stress levels after moving positions at work; and increased social engagements, interests in hobbies and activities, and good relationships with his new wife and his children.  

In order to meet the criteria for a 50 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In this regard, the evidence shows that his affect was calm and unremarkable, that his speech was normal and without paraphrastic errors, that he denied panic attacks or generalized anxiety disorder, that his short- and long-term memory was intact, that his judgment and thought processes were appropriate, and that he had a good relationship with his wife and children.  When considering the frequency and severity of psychiatric symptoms, the Board finds they best match the 30 percent rating currently assigned.  See Mauerhan, 16 Vet. App. at 442.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an evaluation in excess of 30 percent for a psychiatric disorder from August 19, 2010, to March 20, 2013, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9435.  

III. Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's psychiatric symptoms.  The Veteran's mood disorder has been manifested by depression, anxiety, decreased social engagement, irritability, and mild insomnia.  The rating criteria are based upon the extent to which all psychiatric symptoms impact occupational and social functioning.  38 C.F.R. § 4.85.  In other words, he does not experience psychiatric symptoms that are not accounted for by the rating schedule, and this is the case whether each disability is considered individually or whether their impact are considered in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extra-schedular consideration is not warranted.

Further, the Veteran is assigned a TDIU effective March 20, 2013.  During the period on appeal, the Veteran was employed full-time as a corrections officer.  See October 2012 VA examination report.  Therefore, there is nothing in the record suggesting that the Veteran was unable to work due solely to his service-connected psychiatric disability during the period on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder, to include a mood disorder, from August 19, 2010, to March 20, 2013, is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


